Citation Nr: 1207813	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-10 260	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the bilateral hearing loss disability.

2.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION


The Veteran appellant had active service in the United States Air Force from January 1963 to October 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for bilateral hearing loss and assigned an initial noncompensable rating and denied the appellant's claim of entitlement to service connection for hepatitis.

The issue of entitlement to non-service-connected pension has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record indicates that the appellant, in his VA Form 9 submitted in March 2009, requested to appear before a Veterans Law Judge.  In his substantive appeal submitted in May 2010, the appellant stated that he wanted a Board hearing.  Thereafter, in a telephone call of September 2011, the appellant reported that he did not want a Board hearing.  He subsequently submitted a written statement, in January 2012, and declared that he did want a Board hearing.  

The Board sent the appellant a hearing clarification letter in January 2012, and asked him if he wanted to attend a hearing before the Board.  That next month, the appellant responded and stated that he wanted to have a hearing before a Veterans Law Judge.  A hearing on appeal must be granted when, as in this case, an appellant expresses a desire for it.  38 C.F.R. § 20.700(a).

In view of the foregoing, this case must be REMANDED for the following action:

1.  Schedule the appellant for a hearing at the RO before a Veterans Law Judge, as the docket permits and specifically:

a.  Offer him the option of a Travel Board hearing or a videoconference hearing, whichever he prefers.  

b.  Notify the appellant and his representative of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.  

c.  Advise the appellant that if he desires to withdraw the hearing request prior to the hearing, he may do so in writing pursuant to applicable provisions.  

2.  All correspondence pertaining to this matter should be associated with the claims file.

After the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted, the matter should be returned to the Board in accordance with the applicable procedures.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

